PER CURIAM.
Jeanna M. Smiley appeals from an order denying a contempt motion alleging violations of a superseded 2005 child custody and contact order by her former husband. Because the order which Appellant alleges *141her former husband violated was modified in 2010 to give the former husband sole custody because of Appellant’s incarceration, the trial court properly denied the contempt motion. The issues that Appellant seeks to argue on appeal will necessarily be addressed when the trial court hears Appellant’s petition to modify the 2010 order, which is currently pending below.
AFFIRMED.
TORPY, C.J., SAWAYA and LAWSON, JJ., concur.